EXHIBIT 10.30


CONVERTIBLE NOTE PURCHASE AGREEMENT

        This Convertible Note Purchase Agreement, dated as of July 1, 2003 (this
“Agreement”) is entered into by and among Aptimus, Inc., a Washington
corporation (the “Company”) and the individuals identified on the signature
pages hereto (each such individual, a “Purchaser,” and collectively, the
“Purchasers”) with respect to the following:

RECITALS

        WHEREAS, the Company has authorized the sale and issuance of $500,000.00
in principal amount of secured convertible promissory notes (the “Notes”) to
purchase Common Stock of the Company; and

        WHEREAS, the Purchasers, each and collectively, are willing to purchase
from the Company and the Company is willing to sell to the Purchasers the Notes
on the terms and conditions set forth in this Agreement, the Notes, the security
agreement (the “Security Agreement”) to be made by the Company in favor of the
Purchasers, the Common Stock Warrant (the “Warrant”), and the registration
rights agreement (the “Registration Rights Agreement”) to be entered into among
the Company and the Purchasers (collectively, the “Transaction Documents”).

AGREEMENT

        NOW THEREFORE, in consideration of the foregoing, and the
representations, warranties and conditions set forth herein, the parties hereto,
intending to be legally bound, hereby agree as follows:

        1.       Purchase and Sale of the Notes.

                 (a)       Sale and Issuance of the Notes. In reliance upon the
representations, warranties and covenants of the parties set forth herein, the
Company agrees to issue, sell and deliver to the individual Purchasers
identified on the signature pages hereto, a Note in the principal amount
identified next to such Purchaser’s name, for an aggregate purchase price in the
face amount of such Note, and each Purchaser agrees to purchase such securities
from the Company for the purchase price as specified on the respective signature
pages hereto. The terms and conditions of the Notes are set forth in the form of
Note attached hereto as Exhibit A.

                 (b)       Grant of a Security Interest. In connection with the
Closing (as defined below), the Company shall have (a) executed and delivered
the Security Agreement and the Warrants, substantially in the forms attached
hereto as Exhibit B and Exhibit C, respectively, and (b) taken all other actions
reasonably requested by the Purchasers necessary to perfect Purchasers’ security
interest in the Company’s assets, in accordance with the terms of the Security
Agreement. In connection with the Closing (as defined below), the Purchasers
shall have executed and delivered the Security Agreement.

                 (c)       Registration Rights Agreement. In connection with the
Closing (as defined below), the Company and the Purchasers shall have executed
and delivered the Registration Rights Agreement, substantially in the form
attached hereto as Exhibit D.

--------------------------------------------------------------------------------

        2.       Closing. The sale of the Notes and issuance of the Warrants
(the “Closing”) shall take place at the offices of the Company, on June 18, 2003
or such later date as shall be mutually acceptable to the Company and the
Purchasers (such date, the “Closing Date”). At the Closing, on the terms and
subject to the conditions hereof, each Purchaser shall pay to the Company, by
cashier’s check or wire transfer of immediately available funds the purchase
price for each such Purchaser’s Note as specified in Section 1(a) above, and in
exchange for and upon receipt or confirmation of such payment, the Company will
issue and deliver the respective Notes and Warrants, together with copies of the
other signed original form Transaction Documents, including the Purchase
Agreement, Security Agreement, and Registration Rights Agreement, to each of the
Purchasers.

        3.       Representations and Warranties of the Company. The Company
hereby represents and warrants to the Purchasers that, except as otherwise
disclosed to the Purchasers in writing, the statements contained in the
following paragraphs of this Section 3 are all true and correct as of the date
of this Agreement:

                 (a)       Organization and Standing. The Company is a
corporation duly organized and validly existing under the laws of the State of
Washington and has all requisite corporate power and authority to carry on its
business as presently conducted. The Company is qualified or licensed to do
business as a foreign corporation in all jurisdictions where such qualification
or licensing is required, except where the failure to so qualify would not have
a material adverse effect upon the business, condition, affairs or operations of
the Company and its properties and assets taken as a whole.

                 (b)       Corporate Power. The Company has all requisite legal
and corporate power to enter into, execute and deliver the Transaction Documents
and issue the shares of common stock upon conversion of the Notes. This
Agreement is, and upon issuance of the Notes and Warrants and execution and
delivery of the Security Agreement and the Registration Rights Agreement,
respectively, the Notes, the Warrants, the Registration Rights Agreement and the
Security Agreement will be, valid and binding obligations of the Company,
enforceable in accordance with their terms, except as the same may be limited by
bankruptcy, insolvency, moratorium, and other laws of general application
affecting the enforcement of creditors’ rights.

                 (c)       Authorization. All corporate and legal action on the
part of the Company, its officers, directors and stockholders necessary for the
execution and delivery of the Transaction Documents, the sale and issuance of
the Notes, the issuance of the Warrants, and the performance of the Company’s
obligations under the Transaction Documents has been taken. The issuance of the
Notes and Warrants pursuant to the provisions of this Agreement will not violate
any preemptive rights or rights of first refusal granted by the Company that
have not otherwise been waived or complied with, and the Notes and Warrants,
subject to the accuracy of the representations and warranties set forth in
Section 4 hereof, will be issued in compliance with all applicable federal and
state securities laws.

                 (d)       Valid Issuance. The Notes, the Warrants, any Common
Stock of the Company issued upon conversion of the Notes (the “Note Shares”) and
exercise of the Warrants upon payment therefor by the Purchasers (the “Warrant
Shares”), (together, the “Securities”), when issued in compliance with the
provisions of the Transaction Documents and the Charter

-2-

--------------------------------------------------------------------------------

Documents (as defined below), will be validly issued, fully paid and
nonassessable, and will be free of any liens or encumbrances; provided, however,
that the Notes will be non-transferable, except by operation of law, and the
Note Shares and Warrant Shares may be subject to restrictions on transfer
imposed (i) by the Transaction Documents, (ii) under applicable state and/or
federal securities laws as set forth in capitalized lettering at the top of the
first page of each of the certificates or instruments representing such
securities, and (iii) as may be required by future changes in such laws.

                 (e)       Capitalization. Immediately prior to the Closing, the
capitalization of the Company will consist of total of 100,000,000 authorized
shares of Common Stock, no par value, 4,220,933 shares of which are issued and
outstanding, and 6,814,516 shares of Preferred Stock, of which no shares are
issued and outstanding. All of the outstanding shares of capital stock have been
duly authorized, are fully paid and nonassessable and were issued in compliance
with all applicable federal and state securities laws. Except for (A) shares of
Common Stock reserved for future issuance pursuant to the Company’s stock
incentive plans and agreements, (B) shares of Common Stock issuable pursuant to
the Company’s rights agreement, and (C) the Note Shares and Warrant Shares,
there are no other outstanding shares of capital stock or outstanding rights of
first refusal, preemptive rights or other rights, options, warrants, conversion
rights, subscriptions, obligations or other agreements either directly or
indirectly for the purchase or acquisition from the Company of any shares of its
capital stock.

                 (f)       Compliance with Law and Charter Documents. The
Company is not in violation or default of any provisions of its Articles of
Incorporation or Bylaws, as amended to date (the “Charter Documents”). The
Company is in compliance in all material respects with all applicable statutes,
laws, regulations and executive orders of the United States of America and all
states, foreign countries or other governmental bodies and agencies having
jurisdiction over the Company’s business or properties, except as where the
failure to be in compliance therewith could not reasonably be expected to have a
material adverse effect on the business, property, financial condition or
results of operations of the Company.

                 (g)       Subsidiaries. The Company does not presently own or
control, directly or indirectly, any interest in any other corporation,
association, or other business entity.

                 (h)       Litigation. There is no action, suit, proceeding or
arbitration (“Action”) pending, and to the Company’s knowledge, there is no
Action, claim or investigation currently threatened, against the Company, its
activities, properties or assets, or against any officer, director or employee
of the Company in connection with such officer’s, director’s or employee’s
relationship with or actions taken on behalf of the Company. The Company is not
a party to or subject to the provisions of any material order, writ, injunction,
judgment or decree of any court or governmental agency or instrumentality and
there is no Action or claim by the Company currently pending or which the
Company intends to initiate.

                 (i)       Government Consent, Etc. To the Company’s knowledge,
no consent, approval, order or authorization of, or designation, registration,
declaration or filing with, any federal, state, local or provincial or other
governmental authority on the part of the Company is required in connection with
the valid execution and delivery of the Transaction Documents, or the offer,
sale or issuance of the Securities, other than, if required, filings or
qualifications under

-3-

--------------------------------------------------------------------------------

federal securities law or applicable state securities laws, which filings or
qualifications, if required, will be timely filed or obtained by the Company.

                 (j)       Title to Properties and Assets; Liens, etc. The
Company has good and marketable title to its properties and assets and has good
title to all its leasehold interests, in each case subject to no mortgage,
pledge, lien, lease, encumbrance or charge, other than (i) the lien of current
taxes not yet due and payable, (ii) liens pursuant to equipment leases, (iii)
possible minor liens and encumbrances which do not in any case materially
detract from the value of the property subject thereto or materially impair the
operations of the Company, and which have not arisen otherwise than in the
ordinary course of business, and (iv) a security interest in certain leased
assets granted to Comerica Bank (f.k.a Imperial Bank).

                 (k)       Disclosure. The Company has fully provided the
Purchasers with all information that the Purchasers have requested for deciding
whether to purchase the Notes. Neither this Agreement nor any other statement or
certificate made or delivered in connection with the Agreement and the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary not to make the statements
herein untrue or misleading.

        4.       Representations and Warranties by the Purchaser. Each Purchaser
severally represents and warrants to the Company with respect to itself only as
follows:

                 (a)       Investment Intent; Authority. This Agreement is made
with each Purchaser in reliance upon such Purchaser’s representation to the
Company, evidenced by such Purchaser’s execution of this Agreement, that each
Purchaser is acquiring the Securities for investment for the Purchaser’s own
account, not as nominee or agent, for investment and not with a view to, or for
resale in connection with, any distribution or public offering thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”) or
any state securities laws. Each Purchaser has the full right, power, authority
and capacity to enter into and perform this Agreement and this Agreement will
constitute a valid and binding obligation of such Purchaser, except as the same
may be limited by bankruptcy, insolvency, moratorium, and other laws of general
application affecting the enforcement of creditors’ rights.

                 (b)       Shares Not Registered. Each Purchaser understands and
acknowledges that the offering of the Securities will not be registered under
the Securities Act or under any state securities laws on the grounds that the
offering and sale of the Securities contemplated by this Agreement are exempt
from registration under the Securities Act and under any state securities laws,
and that the Company’s reliance upon such exemptions is predicated, in part,
upon each Purchaser’s representations set forth in this Agreement. Each
Purchaser acknowledges and understands that resale of the Securities may be
restricted indefinitely unless the Securities are subsequently registered under
the Securities Act or an exemption from such registration and such qualification
is available.

                 (c)       No Transfer. Each Purchaser acknowledges that the
Notes are non-transferable except by operation of law, and covenants that in no
event will it dispose of any Note Shares other than (i) in conjunction with an
effective registration statement for such Securities under the Securities Act or
pursuant to a transaction not requiring the filing of such a

-4-

--------------------------------------------------------------------------------

registration statement and (ii) in compliance with the applicable securities
laws of any state. Each Purchaser acknowledges and agrees that the Notes and the
certificates evidencing the Note Shares shall contain legends to the foregoing
effect.

                 (d)       Accredited Investor. Each Purchaser (i) is an
“accredited investor” as such term is defined in Rule 501(a) of Regulation D
promulgated by the Securities and Exchange Commission under the Securities Act;
and (ii) has the ability to bear the economic risks of the prospective
investment, including a complete loss of such Purchaser’s investment in the
Securities. If the Purchaser was organized for the purpose of acquiring the
Securities, each equity investor of the Purchaser meets the requirements of
parts (i) and (ii) of this subsection.

                 (e)       Adequate Information. Each Purchaser believes that it
has received all the information it considers necessary or appropriate for
deciding whether to purchase the Securities. Each Purchaser further represents
that it has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the Securities and
the business, properties, prospects and financial condition of the Company.

                 (f)       Knowledge and Experience. Each Purchaser has such
knowledge and experience in financial or business matters that the Purchaser is
capable of evaluating the merits and risks of the investment in the Securities.

        5.       Event of Default. An occurrence of any of the following, unless
waived by the Purchasers in writing, shall constitute an “Event of Default”
under this Agreement and the Notes:

                 (a)       Payment Default. The Company fails to pay when due
any amount owing under the Notes.

                 (b)       Covenant Default. The Company shall fail to perform
any obligation or violates any of the covenants, representations or warranties,
contained in this Agreement, or fails or neglects to perform, keep, or observe
any other material term, provision, condition, covenant, or agreement contained
in the Transaction Documents and such failure, if subject to cure, continues for
a period of thirty (30) days after written notice to the Company from the
Purchasers.

                 (c)       Voluntary Bankruptcy or Insolvency Proceeding. The
Company shall (i) apply for or consent to the appoint of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its
property, (ii) make a general assignment for the benefit of its or any of its
creditors, (iii) be dissolved or liquidated in full or in substantial part, (iv)
commence a voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to itself or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
consent to any such relief or to the appointment of or taking possession of its
property by any official in an involuntary case or other proceeding commenced
against it, or (v) take any action for the purpose of effecting any of the
foregoing.

                 (d)       Involuntary Bankruptcy or Insolvency Proceeding.
Proceedings for the appointment of a receiver, trustee, liquidator or custodian
of the Company or of all or a substantial part of the property thereof, or an
involuntary case or other proceedings seeking liquidation, reorganization or
other relief with respect to the Company or the debts thereof under

-5-

--------------------------------------------------------------------------------

any bankruptcy, insolvency or other similar law now or hereafter in effect shall
be commenced and an order for relief entered or such proceeding shall not be
dismissed or discharged within sixty (60) days of commencement.

        6.       Rights of the Purchasers upon Default. Upon the occurrence or
existence of any Event of Default (other than an Event of Default referred to in
Sections 5(c) and 6(d) of this Agreement) and at any time thereafter during the
continuance of such Event of Default, the Purchasers, or any of them, may, by
written notice to the Company, declare all outstanding obligations payable by
Company hereunder to be immediately due and payable without presentment, demand,
protest or any other notice of any kind, all of which are hereby expressly
waived, anything contained in the Transaction Documents notwithstanding. Upon
the occurrence or existence of any Event of Default described in Sections 5(c)
and 5(d) of this Agreement, immediately and without notice, all outstanding
obligations payable by the Company hereunder shall automatically become
immediately due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived, anything contained
in the Transaction Documents to the contrary notwithstanding. In addition to the
foregoing remedies, upon the occurrence of any Event of Default, the Purchasers
shall have the right to exercise any other right, power or remedy granted to it
by the Transaction Documents or otherwise permitted to it by action at law or by
suit in equity.

        7.       Investor Covenants. The parties acknowledge that, except for
the limited rights of Comerica Bank as described in Section 3(j) hereof, the
Notes shall have priority and be senior in right of payment to all indebtedness
of Company. Notwithstanding the foregoing, to the extent required by any bank,
financial institution, or other lender and any successors and assigns thereto
providing a loan to the Company (each a “Bank” and together the “Banks”),
Purchasers agree to enter into a subordination agreement as may reasonably be
requested by any such Bank or Banks acknowledging that the Notes shall be
subordinate and junior in right of payment to all such indebtedness, subject to
the limitation set forth in Section 8(c)(i).

        8.       Company Covenants. The Company covenants and agrees that, until
payment in full of all outstanding obligations under the Notes (the
“Obligations”), unless otherwise consented to by the Purchasers in writing,
which consent the Purchasers may grant or withhold in their sole discretion:

                 (a)       Good Standing. The Company shall maintain its
existence in its jurisdiction of formation and maintain qualification in each
jurisdiction in which the failure to so qualify could reasonably be expected to
have a material adverse effect on the business or operations of the Company.

                 (b)       Further Assurances. At any time and from time to time
the Company shall execute and deliver such further instruments and take such
further action as may reasonably be requested by the Purchasers to effect the
purposes of this Agreement.

                 (c)       Negative Covenants. The Company shall not take any of
the following actions without the prior written consent of a majority of not
less than seventy-one percent (71%) of the Purchasers:

-6-

--------------------------------------------------------------------------------

          (i)        create, incur, assume or be or remain liable with respect
to any secured indebtedness in excess of $5,000,000 in the aggregate, other than
indebtedness incurred by the subject matter of this Agreement or incurred in
connection with indebtedness to banks, commercial finance lenders, equipment
lessors, insurance companies and other financial institutions; provided that any
secured indebtedness senior to Purchasers’ security interest in any of the
assets of the Company shall not exceed sixty percent (60%) of the Company’s
outstanding accounts receivable measured at the time of the incurrence of such
indebtedness;


          (ii)        declare or pay any dividends or make any other
distribution or payment on account of or in redemption, retirement or purchase
of any capital stock, except that the Company may repurchase the stock of former
employees pursuant to stock repurchase agreements and stock subject to escrow or
forfeiture under agreements related to acquisitions made by the Company as long
as an Event of Default does not exist or would not exist after giving effect to
such repurchase;


          (iii)        except as provided in this Agreement, as permitted under
the Security Agreement, or as created by law in the ordinary course of business
grant or cause to be granted any interest in or lien against any of the
Company’s assets; or


          (iv)        enter into any agreement or understanding with respect to
any of the foregoing.


                 (d)       Use of Funds. The Company shall use funds provided by
the Purchasers for general corporate purposes in accordance with the Company’s
plans approved by the Company’s Board of Directors.

                 (e)       Timely Payment. The Company shall meet its
obligations to its employees and vendors, including tax payments related
thereto, in a timely fashion and as required by law.

        9.       Conditions to the Obligations of the Purchasers. Unless such
conditions are waived by the Purchasers, the obligation of each Purchaser to
purchase and pay for such Purchaser’s Note is subject to the satisfaction, on or
before the Closing Date, of the following conditions:

                 (a)       Representations and Warranties. The representations
and warranties of the Company contained in Section 3 of this Agreement shall be
true on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date.

                 (b)       Performance. The Company shall have performed and
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing Date.

-7-

--------------------------------------------------------------------------------

                 (c)       Compliance Certificate. An officer of the Company
shall deliver to the Purchasers at the Closing a certificate stating that the
conditions specified in Section 9(a) and 9(b) have been fulfilled.

        10.      Conditions to Obligations of the Company.

                 (a)       Representations and Warranties. The representations
and warranties in Section 4 of this Agreement shall be true on and as of the
Closing Date as to all of the Purchasers with the same effect as though such
representations and warranties had been made on and as of the Closing Date.

                 (b)       Payment of Purchase Price. Each Purchaser shall have
delivered to the Company the purchase price as specified in Section 1 of this
Agreement.

                 (c)       Delivery of Form W-9. Each Purchaser shall have
completed and delivered to the Company a validly executed IRS Form W-9,
establishing such Purchaser’s exemption from withholding tax.

                 (d)       Performance. Each Purchaser shall have performed and
complied with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing Date.

        11.      Miscellaneous.

                 (a)       Waivers, Amendments and Termination. Except as
otherwise provided, any provision of this Agreement may be amended, waived or
modified only upon the written consent of the Company and each Purchaser. This
Agreement shall terminate on the earlier to occur of (a) the Closing Date, if
the Closing has not occurred on or prior to such date, or (b) the date on which
the Obligations have been paid in full.

                 (b)       Legal Fees and Expenses. Each party to this Agreement
shall pay all costs and expenses that it incurs with respect to the negotiation,
execution, delivery and performance of the Transaction Documents.

                 (c)       Entire Agreement. This Agreement together with all
exhibits attached hereto and thereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof and thereof.

                 (d)       Governing Law. The Transaction Documents and all
actions arising out of or in connection with the Transaction Documents shall be
governed by and construed in accordance with the laws of the State of
Washington, without regard to the conflicts of law provisions of the State of
Washington or of any other state.

                 (e)       Notices, etc. All notices and other communications
required or permitted hereunder shall be in writing and shall be shall be deemed
to have been duly given: (i) upon delivery with written confirmation of receipt
thereof if personally delivered to the party to be notified, (ii) upon deposit
in the U.S. mail by registered or certified mail, return receipt requested,
postage prepaid, and signed confirmation of receipt thereof, or (iii) when
receipt is

-8-

--------------------------------------------------------------------------------

confirmed as evidenced by a transmittal report if sent via facsimile to the
appropriate facsimile number listed on the signature pages attached hereto. Any
party hereto may designate a new address and/or facsimile number by ten (10)
days advance written notice to the other parties hereto.

                 (g)       Validity. If any provision of the Transaction
Documents shall be determined to be invalid, illegal or unenforceable, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

                 (h)    Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
together shall be deemed to constitute one instrument.

                 (i)    Arbitration.  If any claim or dispute has not been
resolved through negotiation of the parties to this Agreement, then the claim or
dispute will be determined by arbitration in Seattle, Washington, in accordance
with the then-current American Arbitration Association (“AAA”) national rules
for the resolution of commercial disputes by arbitration, except as modified
herein.  The arbitration will be conducted by a sole neutral arbitrator who has
had both training and experience as an arbitrator of general commercial
matters.  If the Company and the Purchasers cannot agree on an arbitrator, then
the arbitrator will be selected by the AAA applying the criteria in this
provision. Reasonable discovery will be permitted and the arbitrator may decide
any issue as to discovery.  The arbitrator may decide any issue as to whether or
as to the extent to which any dispute is subject to the dispute resolution
provisions in this Section 11(i) and the arbitrator may award any relief
permitted by law.  The arbitrator must base the arbitration award on the
provisions of this Section 11(i) and applicable law and must render the award in
a writing, including an explanation of the reasons for the award.  Judgment upon
the award may be entered by any court having jurisdiction of the matter, and the
decision of the arbitrator will be final and binding.  The statute of
limitations applicable to the commencement of a lawsuit will apply to the
commencement of an arbitration under this Section 11(i).  The arbitrator’s fees
will be paid in equal portions by the parties to the arbitration.

[Signature Page Follows]

-9-

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
date and year first written above.

  COMPANY:     APTIMUS, INC.,
a Washington corporation       By:                                     
                  Its:                                                       
Address:                                                      
                                                             
                                                 Fax:         
                                              PURCHASER:
SF TECH JV     By:                                                       
Its:                                                        Note Principal:    
  Address:                                                      
                                                             
                                                 Fax:         
                                           

--------------------------------------------------------------------------------

      PURCHASER:
TIMOTHY C. CHOATE                                                               
Note Principal:       Address: 657 Mission Street, Suite 200
                 San Francisco, CA 94105     Fax: 415-896-2561       PURCHASER:

ROBERT W. WRUBEL                                                               
Its:                                                        Note Principal:    
  Address:                                                      
                                                             
                                                 Fax:         
                                              PURCHASER:
MAURA O’NEILL                                                               
Its:                                                        Note Principal:    
  Address:                                                      
                                                             
                                                 Fax:         
                                       

-11-

--------------------------------------------------------------------------------

          PURCHASER:

FRED FELKER IRA     By:                                                       
Its:                                                        Note Principal:    
  Address:                                                      
                                                             
                                                 Fax:         
                                              PURCHASER:

JOHN STEUART     By:                                                       
Its:                                                        Note Principal:    
  Address:                                                      
                                                             
                                                 Fax:         
                                              PURCHASER:

MARIAN L. FELKER IRA     By:                                                   
    Its:                                                        Note Principal:

-12-

--------------------------------------------------------------------------------

      Address:                                                      
                                                             
                                                 Fax:         
                                       

















-13-